i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00466-CR

                                       IN RE Lawrence BURLESON

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Lawrence Burleson has filed a pro se petition for a writ of mandamus seeking to

compel the trial court to “acknowledge and grant his motion for speedy trial and set his trial date.”

Counsel has been appointed to represent Burleson in the trial court causes. We conclude Burleson’s

appointed counsel is also counsel for an original proceeding on the issue presented. Burleson is not

entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.–Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, the pro se petition for a writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM

DO NOT PUBLISH


           1
           This proceeding arises out of Cause Nos. 2007-CR-8880 and 2007-CR-7473A, styled The State of Texas v.
Lawrence Burleson, pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen,
Jr., presiding.